Judge PHILLIPS
concurs in the result only.
In my opinion the evidence recorded fails to show that defendant violated any provision of G.S. 14-318.2, whether alleged or not. Nothing in the evidence suggests to me that she either allowed, created, or controlled the developments that occurred. The only thing to her discredit that I see in the record is that she married a man who is either a thoughtless fool or a sadistic brute; but the General Assembly has not yet made such marriages a crime, and probably could not do so constitutionally.